      Case 1:19-cv-01080-JDB Document 71 Filed 07/13/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

FEDERAL TRADE COMMISSION,

             Plaintiff,

        v.
                                             Case No.: 19-cv-1080 (JDB)
SURESCRIPTS, LLC,

             Defendant.



DEFENDANT SURESCRIPTS’ STATUS REPORT REGARDING THE IMPACT OF
          THE SUPREME COURT’S DECISION IN LIU v. SEC
          Case 1:19-cv-01080-JDB Document 71 Filed 07/13/20 Page 2 of 5




       The Court asked the Parties to provide their views on “what bearing, if any, the Supreme

Court’s decision in Liu v. SEC . . . has on the case.” Min. Order (June 22, 2020) (citing Liu v.

SEC, 140 S. Ct. 1936 (2020)). At issue in Liu was whether the SEC can obtain disgorgement

pursuant to a statute that provides it with the authority to seek “any equitable relief.” See 15

U.S.C. § 78u(d)(5). Since this Court’s Minute Order, the Supreme Court granted certiorari in

FTC v. Credit Bureau Center, LLC, 937 F.3d 764 (7th Cir. 2019) and FTC v. AMG Capital

Management, LLC, 910 F.3d 417 (9th Cir. 2018). Those cases concern the same issue as this

case: Whether Section 13(b) of the FTC Act, which explicitly authorizes the FTC to seek

injunctive relief, also impliedly provides the FTC with disgorgement authority. See 15 U.S.C.

§ 53(b). The Supreme Court will now address that issue.1 With that decision forthcoming, Liu

remains relevant to this case in three respects.

       First, although the Supreme Court will have much more to say on the point when it

decides Credit Bureau and AMG, Liu’s analysis of when disgorgement relief is appropriate

already casts further doubt over whether Section 13(b) authorizes disgorgement. In Liu, the issue

was whether a statute permitting “any equitable relief that may be appropriate or necessary”




1
  Surescripts continues to believe that, at a practical level, this is a dispositive issue because
Surescripts expects the case will likely settle if the FTC is found to lack that authority. Tellingly,
although Surescripts has made this representation on four prior occasions, the FTC has never
refuted it. See Tr. of Mot. Hr’g (Nov. 19, 2019) at 79:19–80:5 (explaining that disgorgement “is
the trigger mechanism and . . . why we care”); Surescripts’ Resp. to the Court’s Min. Order at 2
(Jan. 10, 2020), ECF No. 42 (noting that “[h]ad the FTC only demanded injunctive relief, it is
very likely that this litigation would never have commenced” because Surescripts “would have
entered into a consent order that governed its subsequent conduct and settled with the FTC”);
Mem. in Support of Surescripts’ Mot. to Amend the Court’s Order Den. Its Mot. to Dismiss in
Order to Certify it for Interlocutory Appeal at 10 (Mar. 6, 2020), ECF No. 56-1 (predicting that
“without the [FTC’s] ability to seek monetary relief, the case may settle”); Reply in Support of
Surescripts’ Mot. to Amend the Court’s Order Den. Its Mot. to Dismiss in Order to Certify it for
Interlocutory Appeal at 8 (April 10, 2010) ECF No. 60 (stating “if . . . the FTC cannot seek
disgorgement . . . a full settlement of the whole dispute is likely”).
          Case 1:19-cv-01080-JDB Document 71 Filed 07/13/20 Page 3 of 5




supplied a basis for the SEC to seek disgorgement. Liu, 140 S. Ct. at 1940 (citing 15 U.S.C.

§ 78u(d)(5)). The Court reasoned that “[i]n interpreting statutes . . . that provide for ‘equitable

relief,’ this Court analyzes whether a particular remedy falls into ‘those categories of relief that

were typically available in equity.’” Id. at 1942 (quoting Mertens v. Hewitt Assocs., 508 U.S.

248, 256 (1993)). Because disgorgement was a form of “equitable relief” that Congress

contemplated when it enacted the statute at issue, Liu held that the statute authorized the SEC to

seek a disgorgement. Id. at 1947.

       Turning to this case, the FTC cannot point to any statutory language that authorizes it to

seek disgorgement because it does not exist, and it most certainly cannot point to anything

favorable on this point in Liu. Instead, like in Credit Bureau and AMG, the FTC persists in

arguing that because Section 13(b) provides it with the authority to seek injunctive relief, Section

13(b) also impliedly provides the FTC with disgorgement authority. The law does not allow

that. See Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 210–11 n.1 (2002)

(noting that “statutory reference to [injunction] must, absent other indication, be deemed to

contain the limitations upon its availability that equity typically imposes” because otherwise “a

statutory limitation to injunctive relief would be meaningless, since any claim for legal relief can,

with lawyerly inventiveness, be phrased in terms of an injunction”). Liu’s holding is relevant

here because it confirms once again that when Congress wants to provide the full array of

equitable relief—as the FTC wishes to “imply” here—it knows how to do so. It did not do that

in the FTC Act. If anything, Liu’s reliance on a broad grant of equitable relief as a basis for

finding disgorgement confirms that Congress’s failure to explicitly provide equitable relief in the

FTC Act is fatal to the FTC’s claim.
          Case 1:19-cv-01080-JDB Document 71 Filed 07/13/20 Page 4 of 5




       Second, notwithstanding the above, Liu’s holding that that an agency’s disgorgement

calculation cannot “exceed a wrongdoer’s net profit” has significant consequences for the scope

of the FTC’s potential claim of disgorgement here. Liu, 140 S. Ct. at 1940. Following Liu, if the

FTC were to show wrongful conduct, it will have the burden of calculating a justifiable

disgorgement amount that subtracts all “legitimate expenses”—which are the expenditures that

“have value independent of fueling” the conduct at issue. Id. at 1950; see also SEC v. First City

Fin. Corp., 890 F.2d 1215, 1232 (D.C. Cir. 1989) (noting a governmental agency has the burden

to justify its disgorgement calculation). This means the FTC will have to undertake the complex

process of teasing out which income and expenses were tied to the wrongful conduct it can

prove, and not merely usual and legitimate business expenses. Surescripts has no reason to

believe the FTC’s current disgorgement demand takes into account this assumption.

       Third and relatedly, Liu calls into question whether the FTC’s practice of collecting

disgorged funds and depositing some or all of them into the U.S. Treasury is permissible. See

Press Release, FTC Settlement of Cephalon Pay for Delay Case Ensures $1.2 Billion in Ill-

Gotten Gains Relinquished (May 28, 2015), www.ftc.gov/news-events/press-

releases/2015/05/ftc-settlement-cephalon-pay-delay-case-ensures-12-billion-ill (noting that funds

obtained in a settlement pursuant to a claim for equitable monetary relief and which cannot be

paid to purchasers “will be paid to the U.S. Treasury”). The statute at issue in Liu authorized the

SEC to seek “equitable relief” that “may be appropriate or necessary for the benefit of investors.”

§ 78(d)(5). The Court observed that “[i]t is an open question” whether the SEC’s “practice of

depositing disgorgement funds with the Treasury . . . where it is infeasible to distribute the

collected funds to investors” satisfies the requirement of benefiting investors with the

disgorgement funds. Liu, 140 S. Ct. at 1948. But at the very least the “remedy must do more
          Case 1:19-cv-01080-JDB Document 71 Filed 07/13/20 Page 5 of 5




than simply benefit the public at large by virtue of depriving a wrongdoer of ill-gotten gains.”

Id.

       Here, of course, there is no statute providing for equitable monetary relief whatsoever.

Therefore, unlike in the SEC context, there is not a standard for where disgorgement funds

should go. Nevertheless, Liu’s suggestion that those funds should not simply be given to the

public at-large underscores that the FTC carries the burden of identifying precisely who was

harmed, by how much, and the ways the disgorged funds will flow to those who are harmed.

Surescripts believes that this too is not a factor that the FTC has yet considered in its

disgorgement demand, though it will have to account for it at a later date.

Dated: July 13, 2020                           Respectfully submitted,

                                               /s/ Amanda P. Reeves
                                               Amanda P. Reeves (D.C. Bar 496338)
                                               Allyson M. Maltas (D.C. Bar 494566)
                                               LATHAM & WATKINS LLP
                                               555 Eleventh Street, NW, Suite 1000
                                               Washington, DC 20004-1304
                                               Telephone: (202) 637-2183
                                               Facsimile: (202) 637-2201
                                               Email: amanda.reeves@lw.com
                                               Email: allyson.maltas@lw.com

                                               Alfred C. Pfeiffer, Jr. (appearing pro hac vice)
                                               LATHAM & WATKINS LLP
                                               505 Montgomery Street, Suite 2000
                                               San Francisco, CA 94111-6538
                                               Telephone: (415) 391-0600
                                               Facsimile: (415) 395-8095
                                               Email: al.pfeiffer@lw.com

                                               Attorneys for Defendant Surescripts, LLC
